DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karin Williams on 5/17/2021.

The application has been amended as follows: 
The following claims have been amended: Claim 3.  See below.

3. The wrench structure of claim 1, wherein:

 the second elastic member is arranged between the first screw member and the closure; and
 the second receiving recess has a reduced diameter, to limit the second ball.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
The instant invention is neither anticipated nor rendered obvious by the prior art because a device is neither disclosed nor taught having a wrench structure device including a second wrench body with a pivot portion; a first wrench body with a first mounting portion, a second mounting portion, a side of the first wrench body with a second threaded section, the second threaded section is connected to the first mounting portion and has an axis which is perpendicular to that of the first mounting portion being claimed in combination with the other claimed limitations is not shown.
The closest prior art is a US Patent 6260452 which shows a wrench structure device being a second wrench body with a pivot portion, and first wrench body with a first mounting portion but which does not have a second mounting portion which is a square head.
The closest prior art is a US Patent 7311018 which shows a wrench structure device being a first wrench body with a first mounting portion and a second portion which is a square head but which does not have a second wrench body.
The closest prior art is a US Patent 7331261 which shows a wrench structure device being a first wrench body with a first mounting portion and a second mounting portion, and a second wrench body but which does not have a pivot portion.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first elastic member”, “second elastic member”, “third elastic member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding Claim 1: the first elastic member is biased between the first ball and the first screw member 
Examiner will interpret consistent with applicant’s disclosure as follows:
“first elastic member”, no further structure provided in specification; however Figs 1, 4, 6 illustrate “a spring”.

Regarding Claim 1: the second elastic member is received in the second receiving recess, and is biased between a wall of the second receiving recess and the second ball 
Examiner will interpret consistent with applicant’s disclosure as follows:
“second elastic member”, no further structure provided in specification; however Figs 1, 4, 6 illustrate “a spring”.

Regarding Claim 1: the third elastic member is received in the third receiving recess and is biased between a wall of the third receiving recess and the third ball, to push the third ball toward the first pivot portion 
Examiner will interpret consistent with applicant’s disclosure as follows:
“third elastic member”, no further structure provided in specification; however Figs 1, 4, 6 illustrate “a spring”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/D.M./Examiner, Art Unit 3723                                                                                                                                                                                                        Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 19, 2021